IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44202

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 345
                                               )
       Plaintiff-Respondent,                   )   Filed: February 2, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
RICHARD CLAY JEWELL, aka                       )   THIS IS AN UNPUBLISHED
RICHARD C. JEWELL,                             )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and suspended unified sentence of five years, with a
       minimum period of confinement of two and one-half years, for aggravated
       assault, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Richard Clay Jewell, aka Richard C. Jewell, pled guilty to one count of aggravated
assault. I.C. §§ 18-901(b) and 18-905. In exchange for his guilty plea, an additional charge was
dismissed. The district court sentenced Jewell to a unified term of five years, with a minimum
period of confinement of two and one-half years. The district court suspended the sentence and
placed Jewell on probation. Jewell appeals.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jewell’s judgment of conviction and sentence are affirmed.




                                                   2